--------------------------------------------------------------------------------

CONSULTING AGREEMENT

This AGREEMENT (the "Agreement"), is made and entered into as of this 6th day of
March, 2012, by and between Mirador Consulting LLC, a Missouri Limited Liability
Company, (the "Consultant"), having an address of 7300 N. Federal Highway, Suite
207, Boca Raton, Florida 33487-1631 and Greenlite Ventures Inc. a Nevada
Corporation, having an address of 810 Peace Portal Drive, Suite 201, Blaine,
Washington 98230 (the "Company") (together the "Parties").

WHEREAS, Consultant is in the business of providing services for management
consulting, business advisory, shareholder information and public relations, and
arranging financing for client companies ;

WHEREAS, the Company deems it to be in its best interest to retain Consultant to
render to the Company such services as may be needed; and

WHEREAS, the Parties desire to set forth the terms and conditions under which
Consultant shall provide services to the Company;

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valid consideration, the receipt of which is
hereby acknowledged, the Parties hereto hereby agree as follows: .

1. Term of Agreement

The Agreement shall remain in effect from the date hereof through the expiration
of a period of six months from the date hereof (the "Initial Term"), and
thereafter may be renewed in six month increments upon the mutual written
consent of the Parties (the Initial Term and any subsequent term hereinafter
collectively referred to as the “Term”).

2. Nature of Services to be Rendered

During the Term hereof, and any renewal, Consultant shall (a) provide the
Company with corporate consulting services on a best efforts basis in connection
with mergers and acquisitions, corporate finance, corporate finance relations,
introductions to other financial relations companies and other financial
services; (b) use its best efforts to locate and identify to the Company private
and/or public companies for potential merger with or acquisition by the Company;
(c) contact the Company's existing stockholders, responding in a professional
manner to their questions and following up as appropriate; and (d) use its best
efforts to introduce the Company to various securities dealers, investment
advisors, analysts, funding sources, and other members of the financial
community with whom it has established relationships, and generally assist the
Company in its efforts to enhance its visibility in the financial community. It
is acknowledged and agreed by the Company that Consultant carries no
professional licenses, and is not rendering legal advice or performing
accounting services, nor acting as an investment advisor or brokerage/dealer
within the meaning of applicable state and federal securities laws. The services
of Consultant shall not be exclusive nor shall Consultant be required to render
any specific number of hours or assign specific personnel to the Company or its
projects.

- 1 -

--------------------------------------------------------------------------------

3. Non-Disclosure of Information and Non-Circumvention

Except as otherwise set forth in Paragraph 5 hereof, each of the Parties, on
behalf of itself and its partners (if applicable), members, agents, affiliates,
representatives, successors and assigns (collectively, for purposes of this
paragraph 3, the "Undersigned") hereby acknowledges:

Any and all information pertaining to the other signatory hereto and/or its
subsidiaries and/or affiliates (collectively, the "Disclosing Party"), and the
Disclosing Party’s operations, assets (including intangible assets such as
intellectual property, etc.), financial condition and/or financial prospects,
including but not limited to any background material and information, any
financial statements and financial projections (including footnotes and
assumptions related thereto), information related to existing or contemplated
product lines, product formulas, patents, patent applications, licenses,
sublicenses, and any technical data or studies related thereto, designs, trade
dress, know-how, investors, lists of distributors, volumes of case sales and the
like, which were supplied to the Undersigned or which shall hereafter be
supplied to the Undersigned, is confidential information (the “Confidential
Information”) and the property of the Disclosing Party.

Such Confidential Information, whether written or oral, has been supplied to the
Undersigned in the strictest confidence. Accordingly, the undersigned covenants
and agrees that it will not, without prior written consent of the Disclosing
Party, either during the term of its business relationship with the Disclosing
Party or after termination of such relationship, make use of (including, without
limitation, by way of entering into or engaging in, directly or indirectly,
through legal or beneficial ownership in an entity or management control
thereof, any activity utilizing or associated with the assets of the Disclosing
Party or the Confidential Information, except pursuant to a transaction to which
the Disclosing Party is a party) or disclose such Confidential Information for
any purpose, other than to render its services to the Disclosing Party or
otherwise for the benefit of the Disclosing Party, unless such information is
(i) in or becomes part of the public domain through no fault of the Undersigned,
(ii) without the commission of any illegal act on behalf of the Undersigned,
previously known to the Undersigned, provided that the source of the information
was not bound by a confidentiality or similar agreement with respect to such
information, or (iii) required to be disclosed by judicial process.

4. Compensation

In exchange for the services to be rendered hereunder pursuant to paragraph 2
hereof by the Consultant to the Company:

A. The Consultant shall purchase and the Company shall cause to be issued to the
Consultant 250,000 shares of the Company's' common stock (symbol: GLTV) (the
“Stock”) which shall bear a restrictive legend. The Consultant has executed an
Investment Representation Letter which is attached hereto and made a part hereof
by reference.

B. The Consultant shall act as a finder for the Company and, subject to the
terms and conditions set forth herein, anticipates that it may, if it deems it
appropriate and feasible: (1) familiarize itself with the business, operations,
management, properties, financial condition, and the prospects of the Company;
(2) present to the Company any entity or person who may be interested in
participating in the financing either as a broker-dealer or principal; and (3)
upon request from the Company, attempt to arrange for the introduction of the
Company to the prospective broker or principal.

- 2 -

--------------------------------------------------------------------------------

Except for performing the services described above, the parties understand and
agree that the Consultant shall not participate in a financing or in any way
participate in the negotiation or closing of any financing, or respond to any
inquiries concerning the financing, or give any advice in connection with the
financing. The Consultant does not act as a placement agent relating to the
placement of any public or private offering of securities considered or
consummated in connection with any Financing.

5. Representations and Warranties of the Consultant

In order to induce the Company to enter into this Agreement, the Consultant
hereby makes the following unconditional representations and warranties:

A. The Consultant has not taken and will not take any action that will cause it
to become required to make any filings with or to register in any capacity with
the Securities and Exchange Commission (the "SEC"), FINRA, the securities
commissioner or department of any state, or any other regulatory or governmental
body or agency.

B. Neither the Consultant nor any of its principals is subject to any sanction
or restriction imposed by the SEC, FINRA, any state securities commission or
department, or any other regulatory or governmental body or agency, which would
prohibit, limit or curtail the Consultant's execution of this Agreement or the
performance of its obligation hereunder.

C. Consultant's receipt of shares pursuant to this Agreement is an investment
made for its own account. The Consultant is permitted to provide consulting
services to any corporation or entity engaged in a business identical or similar
to the Company's.

6. Duties of the Company

A. The Company will supply Consultant, on a regular and timely basis, with all
approved data and information about the Company, its management, its products,
and its operations as reasonably requested by Consultant and which the Company
can obtain with reasonable effort; and Company shall be responsible for advising
Consultant of any material facts which would affect the accuracy of any prior
data and information previously supplied to Consultant so that the Consultant
may take corrective action.

B. Upon the Consultant having met the requirements for resale of the Company’s
stock pursuant to Rule 144 (hereinafter defined), the Consultant's counsel shall
provide an opinion letter to the Transfer Agent for the Company's Restricted
Stock addressing the permissible resale of the Restricted Stock (pursuant to
Rule 144 of the Securities Act of 1933, as amended (the "1933 Act")) transferred
to the Consultant under this Agreement. The Company agrees to instruct the
Transfer Agent for the Company to issue free-trading shares immediately upon
receipt of the opinion.

7. Representations and Warranties of the Company

In order to induce the Consultant to enter into this Agreement, the Company
hereby makes the following unconditional representations and warranties:

- 3 -

--------------------------------------------------------------------------------

A. Company is not subject to any restriction imposed by the SEC or by operation
of the 1933 Act or the Securities Exchange Act of 1934, as amended (the “1934
Act”). The Company has not been sanctioned by the SEC, FINRA, or any state
securities commissioner or department in connection with any issuance of its
securities. All payments required to be made on time and in accordance with the
payment terms and conditions set forth herein.

B. Company acknowledges that the Consultant does not guarantee its ability to
cause any contract or merger or acquisition with any corporate candidate.

8. Compliance with Securities Laws

A. The Parties acknowledge and agree that the Company is subject to the
requirements of the 1934 Act, and that the 1933 Act, the 1934 Act, the rules and
regulations promulgated there-under and the various state securities laws
(collectively, "Securities Laws") impose significant burdens and limitations on
the dissemination of certain information about the Company by the Company and by
persons acting for or on behalf of the Company.

Each of the Parties agrees to comply with all applicable Securities Laws in
carrying out its obligations under the Agreement; and without limiting the
generality of the foregoing, the Company hereby agrees (i) all information about
the Company provided to the Consultant by the Company, which the Company
expressly agrees may be disseminated to the public by the Consultant in
providing any public relations or other services pursuant to the Agreement,
shall not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements made, in light of the
circumstances in which they were made, not misleading, (ii) the Company shall
promptly notify the Consultant if it becomes aware that it has publicly made any
untrue statement of a material fact regarding the Company or has omitted to
state any material fact necessary to make the public statements made by the
Company, in light of the circumstances in which they were made, not misleading,
and (iii) the Company shall promptly notify the Consultant of any "quiet period"
or "blackout period" or other similar period during which public statements by
or on behalf of the Company are restricted by any Securities Law.

B. Each Party (an "indemnifying party") hereby agrees, to the full extent
permitted by applicable law, to indemnify and hold harmless the other Party (the
"indemnified party") for any damages caused to the indemnified party by the
indemnifying party's breach or violation of any Securities Law, except to the
extent that the indemnifying party's breach or violation of a Securities Law is
caused by the indemnified party's breach or violation of the Agreement, or any
Securities Law.

9. Expense Reimbursement

Consultant shall be entitled to receive cash reimbursement, and the Company
shall provide cash reimbursement, of all reasonable and necessary cash expenses
paid by the Consultant on behalf of the Company in performance of its own duties
hereunder. Such expenses shall include, without limitation, reasonable expenses
for communications, deliveries and travel. In no event, however, shall the
Consultant incur on behalf of the Company any expense without the prior written
consent of the Company. In addition, Consultant shall provide to the Company
reasonable supporting documentation with any request for expense reimbursement.

- 4 -

--------------------------------------------------------------------------------

10. Indemnification of Consultant by the Company

In the event the Consultant is subject to any action, claim or proceeding
resulting from the Company's gross negligence or intentional breach of its
representations, warranties or agreements made hereunder, Company agrees to
indemnify and hold harmless the Consultant from any such action, claim or
proceeding. Such indemnification shall include all fees and costs including
reasonable attorney fees which the Consultant may incur. Consultant shall have
the right to designate its own counsel for representation arising out of any
indemnification.

11. Indemnification of the Company by the Consultant

In the event the Company is subject to any action, claim or proceeding resulting
from the Consultant's gross negligence or intentional breach of its
representations, warranties or agreements made hereunder, Consultant agrees to
indemnify and hold harmless the Company from any such action, claim or
proceeding. Such indemnification shall include all fees and costs including
reasonable attorney fees which the Company may incur. Company shall have the
right to designate its own counsel for representation arising out of any
indemnification. The Consultant hereby indemnifies the Company specifically
against all loss incurred as a result of the Consulting Agreement between the
Company and Mirador Consulting, Inc.

12. Applicable Law

It is the intention of the parties that this Agreement be construed in
accordance with and under and pursuant to the laws of the State of Florida and
that any action, special proceeding or other proceedings brought arising out of,
in connection with or by reason of this Agreement, shall be brought in the
courts of Palm Beach County, Florida. The Parties agree that no party shall
attempt to circumvent this choice of venue by alleging that any portion of the
Agreement is void or void-able.

13. Entire Understanding

The Agreement contains the entire understanding of the Parties with regard to
the subject matter hereof, superseding any and all prior agreements or
understandings whether oral or written, and no further or additional agreements,
promises, representations or covenants may be inferred or construed to exist
between the Parties.

14. No Assignment or Delegation Without Prior Approval

No portion of the Agreement or any of its provisions may be assigned, nor
obligations delegated, to any other person or party without the prior written
consent of the Parties except by operation of law or as otherwise set forth
herein.

- 5 -

--------------------------------------------------------------------------------

15. Survival of Agreement

The Agreement and all of its terms shall inure to the benefit of any permitted
assignees of or lawful successors to either Party; provided that the obligations
of either Party hereunder may not be assigned without the prior written consent
of the other Party.

16. Independent Contractor

Consultant agrees to perform its consulting duties hereto as an independent
contractor. Nothing contained herein shall be considered as creating an
employer-employee relationship between the parties to this Agreement. This is
not a joint venture.

17. No Amendment Except in Writing

Neither the Agreement nor any of its provisions may be altered or amended except
in a dated writing signed by the Parties.

18. Waiver of Breach

No waiver of any breach of any provision hereof shall be deemed to constitute a
continuing waiver or a waiver of any other portion of the Agreement.

19. Severability of the Agreement

Except as otherwise provided herein, if any provision hereof is deemed by
arbitration or a court of competent jurisdiction to be legally unenforceable or
void, such provision shall be stricken from the Agreement and the remainder
hereof shall remain in full force and effect.

20. Counterparts and Facsimile Signature

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the facsimile signature of a party
hereto shall constitute a valid and binding execution and delivery of this
Agreement by such party. Such facsimile copies shall constitute enforceable
original documents.

21. No Construction Against Drafter

The Agreement shall be construed without regard to any presumption requiring
construction against the Party causing the drafting hereof.

- 6 -

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Agreement, effective as of the date set forth above.

MIRADOR CONSULTING LLC

                     /s/ Frank Benedetto   by:       Frank Benedetto, Managing
Member  

 

GREENLITE VENTURES INC.

                     /s/ Howard Thomson   by:       Howard Thomson, President  

- 7 -

--------------------------------------------------------------------------------